                                           1 LARS T. FULLER (No. 141270)
                                             SAM TAHERIAN (No. 170953)
                                           2 JOYCE K. LAU (No. 267839)
                                             THE FULLER LAW FIRM, P.C.
                                           3 60 No. Keeble Ave.
                                             San Jose, CA 95126
                                           4 Telephone: (408)295-5595
                                             Facsimile: (408) 295-9852
                                           5 Lars@fullerlawfirm.net

                                           6
                                               Attorneys for Debtor
                                           7

                                           8

                                           9                            UNITED STATES BANKRUPTCY COURT

                                         10                             NORTHERN DISTRICT OF CALIFORNIA

                                         11                                         SAN JOSE DIVISION
FULLER LAW FIRM, P.C.




                                         12 In re                                                 CASE NO. 20-50469-SLJ
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13 MORDECHAI KOKA                                        SUPPLEMENTAL DECLARATION OF
                        (408) 295-5595




                                                                                                  DEBTOR IN SUPPORT OF MOTION
                                         14                                                       FOR ORDER AUTHORIZING SALE OF
                                                                                                  REAL PROPERTY AT 1702 PARU
                                         15                   Debtor                              STREET, ALAMEDA, CA TO KREM

                                         16                                                       Chapter 11

                                         17                                                       Date:    Sept. 28, 2021
                                                                                                  Time:    11:00 AM
                                         18                                                       Court:   Telephone or Video Only***

                                         19

                                         20           I, Mordechai Koka declare and say:

                                         21           1.      I filed the herein case on March 10, 2020 to stay the foreclosure sale of my

                                         22 property at 858 Acalenes Rd., Lafayette, CA.

                                         23           2.      I am the owner of property at 1702 Paru St. Alameda, CA (“Alameda Property”).
                                         24
                                                      3.      Premier, my broker, procured Alex Krem that offered to purchase the Alameda
                                         25
                                               Property for $1,750,000, subject to various conditions.
                                         26
                                                      4.      The buyer has removed the loan contingency and the appraisal contingency.
                                         27

                                         28
                                                     Declaration of Debtor in Support of Motion Authorizing Sale of Real Property at
                                                                               1702 Paru St.
                                         Case: 20-50469 Doc# 236 Filed: 09/10/21             Alameda,
                                                                                          Entered:    CA
                                                                                                   09/10/21   16:29:20 Page 1 of
                                                                                    21
                                           1          5.      The inspection contingency deadline is Sept. 10, 2021. The property requires

                                           2 structural pest control repairs. The payment of those repairs will be negotiated between the

                                           3
                                               brokers. I do not yet know the outcome.
                                           4
                                                      6.      The Buyer wants to take possession free of tenants. Once the Court approves this
                                           5
                                               motion for sale, Premier will negotiate with the tenants “cash for keys” subject to the limits of the
                                           6
                                               City of Alameda ordinance.
                                           7

                                           8          7.      Attached hereto as Exhibit “1’ is a true and correct copy of the preliminary title

                                           9 policy on the Alameda Property

                                         10           8.      Attached hereto as Exhibit “2” is an Estimated Seller’s Closing Statement from
                                         11
                                               Orange Coast Title.
FULLER LAW FIRM, P.C.




                                         12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13           I declare under penalty of perjury under the laws of the United States of America that the
                        (408) 295-5595




                                         14 foregoing is true and correct.

                                         15

                                         16 DATED: Sept. 9, 2021

                                         17

                                         18                                               By: /s/ Mordechai Koka
                                                                                              MORDECHAI KOKA
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                     Declaration of Debtor in Support of Motion Authorizing Sale of Real Property at
                                                                               1702 Paru St.
                                         Case: 20-50469 Doc# 236 Filed: 09/10/21             Alameda,
                                                                                          Entered:    CA
                                                                                                   09/10/21   16:29:20 Page 2 of
                                                                                    21
     EXHIBIT 1


Case: 20-50469   Doc# 236   Filed: 09/10/21   Entered: 09/10/21 16:29:20   Page 3 of
                                        21
                                                                                                                            Order No. 520-2229608-60
                                                           Orange Coast Title Company of Northern California
                                                                     @ExtractStart@




                                                                 5645 Silver Creek Valley Road, Ste 208
                                                                          San Jose, CA 95138
                                                                             (408) 531-9917
                                                      PRELIMINARY REPORT

Premier Agent Network, Inc                                                                 Escrow Officer:                    Van Thuy Pham
-                                                                                          Escrow No.:                        21101859
San Jose, CA 95138

Attention:             Rick Dahnken                                                        Your no.:
Property address:      1702 Paru Street, Alameda, CA 94501                                 Order no.:                         520-2229608-60

Dated:                 July 19, 2021
In response to the above referenced application for a policy of title insurance, Orange Coast Title Company of Northern California
hereby reports that it is prepared to issue, or cause to be issued, as of the date hereof, a Policy or Policies of Title Insurance describing
the land and the estate or interest therein hereinafter set forth, insuring against loss which may be sustained by reason of any defect,
lien or encumbrance not shown or referred to as an Exception below or not excluded from coverage pursuant to the printed Schedules,
Conditions and Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or policies are set forth in
Exhibit B attached. The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less than that set forth
in the arbitration clause, all arbitrable matters shall be arbitrated at the option of either the Company or the Insured as the exclusive
remedy of the parties. Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner¶s Policies of Title Insurance
which establish a Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in Exhibit B.
Copies of the policy forms should be read. They are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and exclusions set forth in Exhibit B of this report
carefully. The exceptions and exclusions are meant to provide you with notice of matters, which are not covered under the
terms of the title insurance policy and should be carefully considered.

It is important to note that this preliminary report is not a written representation as the condition of title and may not list all
liens, defects, and encumbrances affecting title to the land.

This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the issuance of a policy of title
insurance and no liability is assumed hereby. If it is desired that liability be assumed prior to the issuance of a policy of title insurance,
a Binder or Commitment should be requested.

Dated as of July 6, 2021 at 7:30 AM



                                                                                                        _____________________________________________________

                                                                                                        Van Thuy Pham, Escrow Officer
                                                                                                        Ph: 408-531-9917
                                                                                                        Email: vanp@octitle.com




 Page 1
         Case: 20-50469            Doc# 236         Filed: 09/10/21                   Entered: 09/10/21 16:29:20                            Page 4 of
                                                                21
                                                                                                     Order No. 520-2229608-60

The form of policy of title insurance contemplated by this report is:
A.L.T.A Homeowner¶s Policy (2/03/10) and A.L.T.A. Loan Policy (06-17-06)

                                                       Real Advantage Title Insurance Company, a
The Policy of Title Insurance, if issued, will be underwritten by:
subsidiary of Orange Coast Title Company. See attached disclosure.
NOTE: The premium for a policy of Title Insurance, if issued, will be based on:
A liability of   TBD Subject to any filed rate increases and/or changes in the liability.




                                                            Schedule ³A´

The estate or interest in the land hereinafter described or referred to covered by this report is:

A Fee


Title to said estate or interest at the date hereof is vested in:

Moti Koka, an unmarried man



The land referred to in this report is situated in the City of Alameda, the County of Alameda, State of California, and is
described as follows:

Lots 1, 2 and 3, Block 40, Map of Town of Encinal and Land Adjacent, in the City of Alameda, the County of Alameda, State of
California, filed August 07, 1854, Map Book 6, Page 8, Alameda County Records.

Excepting therefrom:

That portion of the Alleyway adjacent Southeasterly conveyed to Sarah Imlay, et. vir., recorded November 09, 1933, Book 2892, OR,
Page 435, Series No. DD/45216.


Assessor's Parcel Numbers(s): 72-321-11




 Page 2
         Case: 20-50469           Doc# 236         Filed: 09/10/21      Entered: 09/10/21 16:29:20          Page 5 of
                                                               21
                                                                                                         Order No. 520-2229608-60

                                                          Schedule ³B´

At the date hereof exceptions to coverage in addition to the printed exceptions and exclusions contained in said policy form
would be as follows:

1      General and Special taxes for the fiscal year 2021-2022, including any assessments collected with taxes. A lien not yet
       payable.

       First installment due and payable 11/01/2021, delinquent if not paid by 12/10/2021
       Second installment due and payable 02/01/2022, delinquent if not paid by 04/10/2022

2      General and Special taxes for the fiscal year 2020-2021, including any assessments collected with current taxes.
       Total amount                   $14,746.72
       1st installment                $7,373.36, Paid
       Penalty                        $737.33 (after 12/10/2020)
       2nd installment                $7,373.36, Paid
       Penalty                        $747.33 (after 4/12/2021)
       Code area                      21-000- City of Alameda
       Parcel No.                     072-0321-011
       Exemption                      $not shown

       NOTE: Taxes above mentioned have all been paid and are reported for proration purposes only.

3      Mello Roos assessments, collected and included within the taxes shown above:
       Code                          Description                             Amount
       590                           EBRPD CFD No A/C 3                      $24.84

4      The Lien of future supplemental taxes, if any, assessed pursuant to the provisions of section 75, et seq of the revenue and
       taxation code of the State of California

5      Prior to close this company will require the Tax Collector's Office be contacted to verify open and delinquent taxes.

6      A Deed of Trust to secure the indebtedness of
       Amount:                        $672,000.00
       Trustor:                       Moti Koka, a married man, as his sole and separate property
       Trustee:                       First California Title Company
       Beneficiary:                   Cedar Mortgage, a Corporation, Serviced by Mortgage Electronic Registration Systems, Inc.
                                      (MERS)
       Dated:                         11/21/2003
       Recorded:                      12/2/2003 as Instrument No. 2003-701968 of Official Records

       The trustee in said Deed of Trust was substituted by an instrument
       Recorded:                      10/16/2012 as Instrument No. 2012-340542, Official Records.
       New trustee:                   ReconTrust Company, N.A.

       The beneficial interest under said Deed of Trust was assigned to Deutsche Bank National Trust Company, as Indenture
       Trustee under the Indenture relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2007-A, by
       Assignment recorded 5/22/2014 as Instrument No.2014-126176, Official Records, and by other Assignments of record.

       The trustee in said Deed of Trust was substituted by an instrument
       Recorded:                      7/11/2014 as Instrument No. 2014-169149, Official Records.
       New trustee:                   MTC Financial Inc. dba Trustee Corps




 Page 3
        Case: 20-50469           Doc# 236        Filed: 09/10/21         Entered: 09/10/21 16:29:20              Page 6 of
                                                             21
                                                                                                         Order No. 520-2229608-60
7    A Deed of Trust to secure the indebtedness of
     Amount:                        $153,000.00
     Trustor:                       Moti Koka
     Trustee:                       Citibank Service Corporation
     Beneficiary:                   Citbank (West), FSB
     Dated:                         10/31/2005
     Recorded:                      11/14/2005 as Instrument No. 2005-487482 of Official Records

     If the above deed of trust is an Equity Line/Line of Credit, prior to close we will require the following:

     (a) Evidence that the line of credit has been frozen and no advances have been made after the issuance of the demand for
     payoff; and.

     (b) any remaining checks, passbooks, or credit cards issued in conjunction with the line of credit be surrendered

     The above Deed of Trust is reflected as an equity line loan. Prior to final payoff we will require a written statement
     (enclosed), with original signatures, from the borrower/owner and beneficiary, stating the account has been frozen and the
     maker of the loan has requested the line of credit to be closed; or a full reconveyance must be submitted for recording
     concurrent with payoff.

8    An instrument, upon the terms and conditions contained therein
     Entitled:                     Notice of Lien and Special Assessment
     Executed by:                  East Bay Muicipal Utility District
     Amount:                       $3,485.08, together with penalties and costs, if any
     Recorded:                     12/7/2020, as Instrument No. 2020-339415, Official Records.

     For additional information please contact:
                                    Oakland, CA 94607
                                    East Bay Municipal Utility District
                                    375 1 Street, mail stop #106
                                    Oakland, CA 94607

9    An instrument, upon the terms and conditions contained therein
     Entitled:                     Notice of lien and Special Assessment
     Executed by:                  East Bay Municipal Utility District
     Amount:                       $559.73, together with penalties and costs, if any
     Recorded:                     3/15/2021, 2021104527, Official Records.

     For additional information please contact:
                                    East Bay Municipal Utility District
                                    375 11th Street, mail stop #106
                                    Oakland, CA 94607

10   Rights of parties in possession of said land by reason of unrecorded leases, if any. Please forward said leases for our
     examination.




Page 4
      Case: 20-50469            Doc# 236        Filed: 09/10/21         Entered: 09/10/21 16:29:20                Page 7 of
                                                            21
                                                                                                     Order No. 520-2229608-60
11   (A) Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or
     assessments on real property or by the public records;

     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not
     shown by the records of such agency or by the Public Records.

     (B) Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an
     inspection of the land or which may be asserted by persons in possession thereof.

     (C) Easements, liens or encumbrances, or claims thereof, which are not shown by the public records.

     (D) Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey
     would disclose, and which are not shown by the public records

     (E) (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c)
     water rights, claims or title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the public
     records

     (F) Any lien or right to a lien for services, labor or material theretofore or hereafter not shown by the public records.

     Exceptions A-F will be omitted on extended coverage policies.


                                                      End of Schedule B




Page 5
      Case: 20-50469            Doc# 236        Filed: 09/10/21         Entered: 09/10/21 16:29:20               Page 8 of
                                                            21
                                                                                  Order No. 520-2229608-60
                             ³NOTES AND REQUIREMENTS SECTION´

                                                                         ORANGE COAST TITLE COMPANY
                                                                             OF NORTHERN CALIFORNIA

NOTE NO. 1

  AFFILIATED BUSINESS ARRANGEMENT DISCLOSURE STATEMENT NOTICE

This is to give you notice that Orange Coast Title Company is a shareholder in Orange Coast Title
Company of Northern California and Orange Coast Title Company owns an interest in Real Advantage
Title Insurance Company. This underwriter may be chosen by Orange Coast Title Company of Northern
California and this referral may provide Orange Coast Title Company a financial or other benefit.

You are NOT required to use the listed provider as a condition for settlement of your loan or purchase,
sale or refinance of the subject property and you have the opportunity to select any of the Orange Coast
Title Company of Northern California title insurance underwriters for your transaction. THERE ARE
FREQUENTLY OTHER SETTLEMENT SERVICE PROVIDERS AVAILABLE WITH SIMILAR
SERVICES. YOU ARE FREE TO SHOP AROUND TO DETERMINE THAT YOU ARE RECEIVING
THE BEST SERVICES AND THE BEST RATE FOR THESE SERVICES

                                     Notes section continued on next page«




 Page 6
       Case: 20-50469     Doc# 236     Filed: 09/10/21      Entered: 09/10/21 16:29:20   Page 9 of
                                                   21
                                                                                                         Order No. 520-2229608-60

NOTE NO. 2

California Revenue and Taxation Code Section 18662, effective January 1, 1994 and by amendment effective January 1, 2003,
provides that the buyer in all sales of California Real Estate may be required to withhold 3 and 1/3% of the total sales price as
California State Income Tax, subject to the various provisions of the law as therein contained.

NOTE NO. 3 PAYOFF INFORMATION:

Note: this company does require current beneficiary demands prior to closing.
If the demand is expired and a correct demand cannot be obtained, our requirements will be as follows:

A.       If this company accepts a verbal update on the demand, we may hold an amount equal to one monthly mortgage payment.
         The amount of this hold will be over and above the verbal hold the lender may have stipulated.

B.       If this company cannot obtain a verbal update on the demand, will either pay off the expired demand or wait for the amended
         demand, at the discretion of the escrow.

C.       In the event that a payoff is being made to a servicing agent for the beneficiary, this company will require a complete copy of
         the servicing agreement prior to close.

NOTE NO. 4

If this company is requested to disburse funds in connection with this transaction, chapter 598, statutes of 1989 mandates hold periods
for checks deposited to escrow or sub-escrow accounts. The mandatory hold is one business day after the day deposited. Other checks
require a hold period from three to seven business days after the day deposited.

                                           Notice Regarding Your Deposit of Funds
California Insurance Code Sections 12413 et. Seq. Regulates the disbursement of escrow and sub-escrow funds by title companies.
The law requires that funds be deposited in the title company escrow and sub-escrow accounts and be available for withdrawal prior to
disbursement. Funds deposited with the Company by wire transfer may be disbursed upon receipt. Funds deposited with the Company
via cashier¶s checks drawn on a California based bank may be disbursed the next business day after the day of deposit. If funds are
deposited with by other methods, recording or disbursement may be delayed. All escrow and sub-escrow funds received by the
Company will be deposited with other funds in one or more non-interest bearing escrow accounts of the Company in a financial
institution selected by the Company. The Company and/or its parent company may receive certain direct or indirect benefits from the
financial institution by reason of the deposit of such funds or the maintenance of such accounts with the financial institution, and the
Company shall have no obligation to account to the depositing party in any manner for the value of, or to pay such party, any benefit
received by the Company and/or its parent Company. Those benefits may include, without limitation, credits allowed by such
financial institution on loans to the Company and/or its parent company and earnings on investments made on the proceeds of such
loans, accounting, reporting and other services and products of such financial institution. Such benefits shall be deemed additional
compensation of the Company for its services in connection with the escrow or sub-escrow.




 Page 7
        Case: 20-50469           Doc# 236        Filed: 09/10/21        Entered: 09/10/21 16:29:20              Page 10 of
                                                              21
                                                                                                         Order No. 520-2229608-60

                                       Orange Coast Title Company of Northern California
                                                              5645 Silver Creek Valley Road, Ste 208
                                                                       San Jose, CA 95138
                                                                          (408) 531-9917




 Attention:
 Borrower:


Lenders supplemental report


The above numbered report (including any supplements or amendments thereto) is hereby modified and/or supplemented in order to
reflect the following additional items relating to the issuance of an American Land Title Association loan policy form as follows:

 A.        This report is preparatory to this issuance of an American Land Title Association loan policy of title insurance. This
           report discloses nothing, which would preclude the issuance of said American land title association loan policy of title
           insurance with endorsement no. 100 attached thereto.

 B.        The improvements on said land are designated as:

           A multiple family residence

           1702 Paru Street, in the City of Alameda, County of Alameda, State of California.

 C.        Our search of the public records revealed conveyance(s) affecting said land recorded within 24 months of the date of
           this report are as follows:

           None.




 Page 8
        Case: 20-50469          Doc# 236        Filed: 09/10/21         Entered: 09/10/21 16:29:20              Page 11 of
                                                             21
                                                                                                     Order No. 520-2229608-60
                                                          Attention
Please note that this preliminary report now has an extra copy of the legal description on a separate sheet of paper. There are no
markings on the page. The idea is to provide you with a legal description that can be attached to other documents as needed. That
legal description page immediately follows this page.

Thank you for your support of Orange Coast Title Company of Northern California. We hope that this makes your job a little
easier.




 Page 9
        Case: 20-50469         Doc# 236        Filed: 09/10/21       Entered: 09/10/21 16:29:20            Page 12 of
                                                            21
                                                                                                    Order No. 520-2229608-60

                                                         Exhibit ³A´

Lots 1, 2 and 3, Block 40, Map of Town of Encinal and Land Adjacent, in the City of Alameda, the County of Alameda, State of
California, filed August 07, 1854, Map Book 6, Page 8, Alameda County Records.

Excepting therefrom:

That portion of the Alleyway adjacent Southeasterly conveyed to Sarah Imlay, et. vir., recorded November 09, 1933, Book 2892, OR,
Page 435, Series No. DD/45216.


Assessor's Parcel Numbers(s): 72-321-11




 Page 10
       Case: 20-50469          Doc# 236        Filed: 09/10/21       Entered: 09/10/21 16:29:20            Page 13 of
                                                            21
                                                                                                                                                                                      Order No. 520-2229608-60

                                                       CLTA Preliminary Report Form ± Exhibit B (06-03-11)

                                                                               CLTA STANDARD COVERAGE POLICY ± 1990
                                                                                    EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys' fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations) restricting, regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the
land; (ii) the character, dimensions or location of any improvement now or hereafter erected on the land; (iii) a separation in ownership or a change in the dimensions or area of the land or any parcel of which the land is or
was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations, except to the extent that a notice of the enforcement thereof or a notice of a defect, lien, or
encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy. (b) Any governmental police power not excluded by (a) above, except to the extent that
a notice of the exercise thereof or notice of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not excluding from coverage any taking which has occurred prior to Date of Policy which would
be binding on the rights of a purchaser for value without knowledge.
3. Defects, liens, encumbrances, adverse claims or other matters: (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured claimant; (b) not known to the
Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not disclosed in writing to the Company by the insured claimant prior to the date the insured claimant became an insured
under this policy; (c) resulting in no loss or damage to the insured claimant; (d) attaching or created subsequent to Date of Policy; or (e) resulting in loss or damage which would not have been sustained if the insured claimant
had paid value for the insured mortgage or for the estate or interest insured by this policy.
4. Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability or failure of any subsequent owner of the indebtedness, to comply with the applicable
doing business laws of the state in which the land is situated.
5. Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by the insured mortgage and is based upon usury or any consumer credit protection or truth
in lending law.
6. Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction creating the interest of the insured lender, by reason of the operation of federal bankruptcy,
state insolvency or similar creditors' rights laws.
                                                                      EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the public records. Proceedings by a public agency which may result
in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the public records.
2. Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of the land or which may be asserted by persons in possession thereof.
3. Easements, liens or encumbrances, or claims thereof, which are not shown by the public records.
4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would disclose, and which are not shown by the public records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b) or (c) are shown
by the public records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                          CLTA/ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE (02/03/10)
                                                                              EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning: a.building, b. zoning, c.land use d. improvements on the Land, e.land division; and ,f.
environmental protection. This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2. The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion does not limit the coverage described in Covered Risk 14 or 15.
3. The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4. Risks: a. that are created, allowed, or agreed to by You, whether or not they recorded in the Public Records; b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the
Policy Date; c. that result in no loss to You; or d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e, 25, 26, 27, or 28.
5. Failure to pay value for Your Title.
6. Lack of a right: a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and b. in streets, alleys, or waterways that touch the Land. This Exclusion does not limit the
coverage described in Covered Risk 11 or 21.
7. The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state insolvency, or similar creditors¶ rights laws.
                                                                                       LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner¶s Coverage Statement as follows:
 For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:
                                               Your Deductible Amount                                                                       Our Maximum Dollar Limit of Liability
Covered Risk 16:                               1 % of Policy Amount shown in Schedule A or $ 2,500 (whichever is less)                      $ 10,000
Covered Risk 18:                               1 % of Policy Amount shown in Schedule A or $ 5,000 (whichever is less)                      $ 25,000
Covered Risk 19:                               1 % of Policy Amount shown in Schedule A or $ 5,000 (whichever is less)                      $ 25,000
Covered Risk 21:                               1 % of Policy Amount shown in Schedule A or $ 2,500 (whichever is less)                      $ 5,000
                                                                      ALTA RESIDENTIAL TITLE INSURANCE POLICY (6-1-87)
                                                                                       EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of any law or government regulation. This includes building and zoning ordinances and also laws and regulations concerning: * land use * improvements on the
land * land division * environmental protection. This exclusion does not apply to violations or the enforcement of these matters which appear in the public records at Policy Date. This exclusion does not limit the zoning
coverage described in Items 12 and 13 of Covered Title Risks.
2. The right to take the land by condemning it, unless: *a notice of exercising the right appears in the public records *on the Policy Date *the taking happened prior to the Policy Date and is binding on you if you bought the
land without knowing of the taking
3. Title Risks: *that are created, allowed, or agreed to by you *that are known to you, but not to us, on the Policy Date -- unless they appeared in the public records *that result in no loss to you *that first affect your title after
the Policy Date -- this does not limit the labor and material lien coverage in Item 8 of Covered Title Risks
4. Failure to pay value for your title.
5. Lack of a right: *to any land outside the area specifically described and referred to in Item 3 of Schedule A OR *in streets, alleys, or waterways that touch your land. This exclusion does not limit the access coverage in
Item 5 of Covered Title Risks.
                                                                                       2006 ALTA LOAN POLICY (06-17-06)
                                                                                        EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of the land; (ii) the character,
dimensions or location of any improvement erected on the Land; (iii) the subdivision of land; or (iv) environmental protection; or the effect of any violation of these laws, ordinances or governmental regulations. This
Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims or other matters:(a)created, suffered, assumed or agreed to by the Insured Claimant; (b)not known to the Company, not recorded in the public records at Date of Policy,
but known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy; (c) resulting in no loss or damage to
the Insured Claimant; (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 13 or 14);or(e) resulting in loss or damage that would not
have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of the state in which the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury or any consumer credit protection or
truth in lending law.
6. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors¶ rights laws, that the transaction creating the lien of the Insured Mortgage, is (a) a fraudulent conveyance or fraudulent
transfer, or (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the Insured Mortgage in the Public Records. This
Exclusion does not modify or limit the coverage provided under Covered Risk 11(b):
                                                                                         EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) that arise by reason of:
1.(a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a public agency that may
result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2.Any facts, rights, interests or claims which are not shown by the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the Land.
3.Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4.Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and not shown by the Public Records.
5.(a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b) or (c) are
shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                                                    2006 ALTA OWNER¶S POLICY (06-17-06)
                                                                                       EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or expenses that arise by reason of:

  Page 11
              Case: 20-50469                             Doc# 236                    Filed: 09/10/21                         Entered: 09/10/21 16:29:20                                           Page 14 of
                                                                                                  21
                                                                                                                                                                                  Order No. 520-2229608-60
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or relating to: (i) the occupancy, use, or enjoyment of the Land; (ii)
the character, dimensions, or location of any improvement erected on the Land; (iii) the subdivision of land; or (IV) environmental protection; or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5. (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under
Covered Risk 6.
5LJKWVRIHPLQHQWGRPDLQ7KLV([FOXVLRQGRHVQRWPRGLI\RUOLPLWWKHFRYHUDJHSURYLGHGXQGHU&RYHUHG5LVN7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters: (a) created, suffered, assumed, or agreed to by the Insured Claimant; (b) not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;(c) resulting in no loss or
damage to the Insured Claimant; (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 and 10); or (e) resulting in loss or
damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors¶ rights laws, that the transaction vesting the Title as shown in Schedule A, is (a) a fraudulent conveyance or fraudulent
transfer; or (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the Exceptions from Coverage in a Standard Coverage policy will also
include the following Exceptions from Coverage:
                                                                                        EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys¶ fees or expenses) that arise by reason of:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a public agency
that may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and that are not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b), or (c) are
shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                           ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (07-26-10)
                                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys fees or expenses which arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including but not limited to building and zoning) restricting, regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of the Land; (ii) the
character, dimensions or location of any improvement erected on the Land; (iii) the subdivision of the land; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations
This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risks 5, 6, 13(c), 13(d), 14, and 16.(b) Any governmental police power. This Exclusion 1(b)does not modify or limit the coverage provided
under Covered Risks 5, 6, 13(c), 13(b), 14, and 16.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims or other matters (a) created, suffered, assumed or agreed to by the Insured Claimant; (b) not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;(c) resulting in no loss or
damage to the Insured Claimant;(d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risks 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 27 or 26);
or (e)resulting in loss or damage which would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of the Insured to comply with applicable doing-business laws of the state in which the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury, or any consumer credit protection or truth
in lending law. This Exclusion does not modify or limit the coverage provided in Covered Risk 26.

6. Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the Insured has Knowledge that the vestee shown in Schedule A is no
longer the owner of the estate or interest covered by this policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of Policy in accordance with applicable building codes. This Exclusion does not
modify or limit the coverage provided in Covered Risk 5 or 6..
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with applicable building codes. This Exclusion does not modify or limit the coverage
provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors¶ rights laws, that the transaction creating the lien of the Insured Mortgage, is (a) a fraudulent conveyance or fraudulent
transfer, or (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.




  Page 12
              Case: 20-50469                            Doc# 236                   Filed: 09/10/21                        Entered: 09/10/21 16:29:20                                          Page 15 of
                                                                                                21
                                                                                                         Order No. 520-2229608-60
                        Orange Coast Title Company of Northern California
                                                    PRIVACY POLICY
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to provide us with certain information. We understand that
you may be concerned about what we will do with such information ± particularly any personal or financial information. We agree
that you have a right to know how we will utilize the personal information that you provide to us. Therefore, we have adopted this
Privacy Policy to govern the use and handling of your personal information.
Applicability
This Privacy Policy governs our use of the information which you provide to us. It does not govern the manner in which we may use
information we have obtained from any other source, such as information obtained from a public record or from another person or
entity.
Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic personal information that we may collect include:
         x   Information we receive from you on applications, forms and in other communications to us, whether in writing, in
             person, by telephone or any other means.
         x   Information we receive from providers of services to us, such as appraisers, appraisal management companies, real estate
             agents and brokers and insurance agencies (this may include the appraised value, purchase price and other details about
             the property that is the subject of your transaction with us).
         x   Information about your transactions with us, our Affiliated Companies, or others; and
         x   Information we receive from a consumer reporting agency.

Your California Rights (immediately following this Privacy Policy) or you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. Only applies to CA
residents
Use of Information
We request information from you for our own legitimate business purposes and not for benefit of any nonaffiliated party. Therefore,
we will not release your information to nonaffiliated parties except: (1) as necessary for us to provide the product or service you have
requested of us; or (2) as permitted by law. We may, however, store such information indefinitely, including the period after which
any customer relationship has ceased. Such information may be used for any internal purpose, such as quality control efforts or
customer analysis.
Former Customers
Even if you are no longer our customer, our Privacy Policy will continue to apply to you.
Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access to any of your information. We restrict access to
nonpublic personal information about you to those individuals and entities who need to know that information to provide products or
services to you. We will use our best efforts to train and oversee our employees and agents to ensure that your information will be
handled responsibly and in accordance with this Privacy Policy. We currently maintain physical, electronic, and procedural safeguards
that comply with federal regulations to guard your nonpublic personal information.
Other Important Information
We reserve the right to modify or supplement this Privacy Policy at any time. If our Privacy Policy changes, we will provide the new
Privacy Policy before the new policy becomes effective.
Last Revision 12/26/2019
Effective on 1/01/2020




 Page 13
        Case: 20-50469           Doc# 236        Filed: 09/10/21        Entered: 09/10/21 16:29:20              Page 16 of
                                                              21
                                                                                                          Order No. 520-2229608-60

 Your California Rights

If you are a California resident, you may have certain rights under California law, including but not limited to
the California Consumer Privacy Act ("CCPA"). All phrases used herein shall have the same meaning as those
phrases used under relevant California law, including but not limited to the CCPA.

Right to Know
You have the right to know:
    x    The categories of personal information we have collected about or from you;
    x    The categories of sources from which we collected your personal information;
    x    The business or commercial purpose for collecting or sharing your personal information;
    x    The categories of third parties with whom we have shared your personal information; and
    x    The specific pieces of your personal information we have collected.


Process to Submit a Request. To submit a verified request for this information you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. You may also designate an authorized agent to
submit a request on your behalf by visiting our website https://www.titleadvantage.com/privacypolicy.htm or calling toll-free at (866)
241-7373 and then also submitting written proof of such authorization via e-mail to dataprivacy@octitle.com.
Verification Method. In order to ensure your personal information is not disclosed to unauthorized parties, and to protect against
fraud, we will verify your identity before responding to your request. To verify your identity, we will generally match the identifying
information provided in your request with the information we have on file about you. Depending on the sensitivity of the personal
information requested, we may also utilize more stringent verification methods to verify your identity, including but not limited to
requesting additional information from you and/or requiring you to sign a declaration under penalty of perjury.
Right of Deletion
You have a right to request that we delete the personal information we have collected from or about you.
Process to Submit a Request. To submit a verified request to delete you information you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. You may also designate an authorized agent to
submit a request on your behalf by clicking here or calling toll-free at (866) 241-7373 and then also submitting written proof of such
authorization via e-mail to dataprivacy@octitle.com.
Verification Method. In order to ensure we do not inadvertently delete your personal information based on a fraudulent request, we
will verify your identity before we respond to your request. To verify your identity, we will generally match the identifying
information provided in your request with the information we have on file about you. Depending on the sensitivity of the personal
information requested to be deleted, we may also utilize more stringent verification methods to verify your identity, including but not
limited to requesting additional information from you and/or requiring you to sign a declaration under penalty of perjury.
Right to Opt-Out
We do not sell your personal information to third parties, and do not plan to do so in the future.
Right of Non-Discrimination
You have a right to exercise your rights under the CCPA without suffering discrimination. Accordingly, OC Title & family of
Companies will not discriminate against you in any way if you choose to exercise your rights under the CCPA.
California Minors
,I\RXDUHD&DOLIRUQLDUHVLGHQWXQGHUWKHDJHRI&DOLIRUQLD%XVLQHVVDQG3URIHVVLRQV&RGHSHUPLWV\RXWRUHTXHVWDQG
obtain removal of content or information you have publicly posted on any of our Applications or Websites. To make such a request,
please send an email with a detailed description of the specific content or information to dataprivacy@octitle.com. Please be aware
that such a request does not ensure complete or comprehensive removal of the content or information you have posted and there may
be circumstances in which the law does not require or allow removal even if requested.
Collection Notice
The following is a list of the categories of personal information we may have collected about California residents in the twelve
months preceding the date this Privacy Notice was last updated, including the business or commercial purpose for said collection, the


 Page 14
        Case: 20-50469           Doc# 236        Filed: 09/10/21         Entered: 09/10/21 16:29:20              Page 17 of
                                                              21
                                                                                                     Order No. 520-2229608-60
categories of sources from which we may have collected the personal information, and the categories of third parties with whom we
may have shared the personal information:
Categories of Personal Information Collected
The categories of personal information we have collected include, but may not be limited to:
   x real name                                          x    telephone number                     x   bank account number
   x Signature                                          x    passport number                      x   credit card number
   x Alias                                              x    driver's license number              x   debit card number
   x SSN                                                x    state identification card number     x   financial account numbers
   x physical characteristics or description,           x    IP address                           x   commercial information
     including protected characteristics                x    policy number                        x   professional or employment
     under federal or state law                         x    file number                              information
   x address                                            x    employment history
Categories of Sources
Categories of sources from which we've collected personal information include, but may not be limited to:
    x       the consumer directly
    x       public records
    x       governmental entities
    x       non-affiliated third parties
    x       affiliated third parties


Business Purpose for Collection
The business purposes for which we've collected personal information include, but may not be limited to:
    x       completing a transaction for our Products
    x       verifying eligibility for employment
    x       facilitating employment
    x       performing services on behalf of affiliated and non-affiliated third parties
    x       protecting against malicious, deceptive, fraudulent, or illegal activity


Categories of Third Parties Shared
The categories of third parties with whom we've shared personal information include, but may not be limited to:
        x    service providers                          x    operating systems and platforms      x   non-affiliated third parties
        x    government entities                                                                  x   affiliated third parties

Sale Notice
We have not sold the personal information of California residents to any third party in the twelve months preceding the date this
Privacy Notice was last updated, and we have no plans to sell such information in the future. We also do not, and will not sell the
personal information of minors under sixteen years of age without affirmative authorization.
Disclosure Notice
The following is a list of the categories of personal information of California residents we may have disclosed for a business purpose
in the twelve months preceding the date this Privacy Notice was last updated.
   x    real name                                       x    telephone number                     x   bank account number
   x    Signature                                       x    passport number                      x   credit card number
   x    Alias                                           x    driver's license number              x   debit card number
   x    SSN                                             x    state identification card number     x   financial account numbers
   x    physical characteristics or description,        x    IP address                           x   commercial information
        including protected characteristics             x    policy number                        x   professional or employment
        under federal or state law                      x    file number                              information

 Page 15
            Case: 20-50469             Doc# 236       Filed: 09/10/21         Entered: 09/10/21 16:29:20        Page 18 of
                                                                   21
                                                                                          Order No. 520-2229608-60
    x address                                      x employment history
If you have any questions and/or comments you may contact us:
         Call Us at our toll free number (866) 241-7373
         Email Us at dataprivacy@octitle.com
         Mail:
         Orange Coast Title
         Attn: Privacy Officer
         1551 N. Tustin Ave., Ste. 300
         Santa Ana, CA 92705

Effective on 1/1/2019
Revised on 12/23/2019
\actEnd@




           Page 16
                Case: 20-50469   Doc# 236    Filed: 09/10/21       Entered: 09/10/21 16:29:20   Page 19 of
                                                          21
     EXHIBIT 2


Case: 20-50469   Doc# 236   Filed: 09/10/21   Entered: 09/10/21 16:29:20   Page 20 of
                                         21
                                                                      
                                                                           
                                                                         !"
                                                                               # $%&'"
                                                                   ( )*!"+'&,%%&-./)*!"+'&,%%&"

              &!0 !0 ! &
         (
                  !,, &&!&"%,-%
                        $/10 $ 
                       1 2
                              &-! ( 
                              $$%!&
                &-! ( 
                              $$%!&

                                                                                                           
                                                                                                                   
             
        ( 4 (                                                                                        &-!!!!3!!
            
             ,5     6  ( $  7 84                                 & !3!!
                , 6  9 :  ;                                  '-!3!!
         !  "
         ,2 <   .0                                                            !!3!!
        #  "
          .                                               3!!
        = 4 (.                                     &!!3!!
           /.                                            3!!
        9 .                                                  !3!!
        $ " "
        4  . ,$ <>  4  . $  4                       3!!
            / $                                                            &!!!3!!
             / $                                                        &% 3!!
         
        (  .  2  5                                                             -%%-%3!!
          5 (                           -%%-%3!!
                            (           -%%-%3!!

        (  4 2  5                                                           &'!!!3!!
          5 (                           &'!!!3!!
                          (             &'!!!3!!

        %    
        9 = : 62 4 ?  =         4                                        "-3-"
                                                                                        &!-%'-&3-"         &-!!!!3!!
          #                                                                   -! "3
        ##&!                                                                                &-!!!!3!!         &-!!!!3!!


        

        @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
        1 2


                  
          $




Case:
   ( 20-50469              Doc# 236
        !%0!%0 & &) ")!!(2<     Filed: 09/10/21 Entered: 09/10/21 16:29:20        Page 21 of
                                                                                      !,, &&!&"%,-%0&
                                                             21 &
                                                           (&
